         Case 1:18-cr-00340-LGS Document 459 Filed 03/01/21 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                       March 1, 2021
VIA ECF AND EMAIL                  The application is GRANTED. The Government's response to the Reply will
Honorable Lorna B. Schofield       be considered in evaluating the petitioners' arguments.
United States District Judge       SO ORDERED
Southern District of New York      Dated: March 1, 2021
New York, New York 10007                  New York, New York

                  Re: United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

         The plaintiffs’ attorneys (the “Plaintiffs’ Attorneys”) representing seven alleged victims of
the defendants’ fraud on Centra Tech, Inc. investors recently filed a 40-page reply (the “Reply”)
in support of their clients’ 23-page third-party petition (the “Petition”), which demanded an order
of restitution and a ruling validating their clients’ purported claims to a portion of the $33 million
in fraud proceeds that defendant Sharma has forfeited to the Government. The Reply contains
numerous misleading claims that were raised for the first time in the Reply. The Government
respectfully requests permission to file the brief response set forth below to address the most
consequential of the Reply’s new claims. Defendant Sharma has indicated through his counsel
that he has no objection to this request. The Plaintiffs’ Attorneys object to this request, though the
Government respectfully submits that their objection should be overruled so that the Court has the
benefit of the Government’s responses to these new claims when it rules on the Petition. Should
the Court grant the instant request, the Government’s response to the Reply is as follows:

        For the reasons set forth in the Government’s opposition (Dkt. 445) to the Petition, the
Petition is meritless and should be dismissed without a hearing. Neither the new claims in the
Reply addressed below, nor anything else in the Reply, alters that conclusion.

        First, in their Reply, the Plaintiffs’ Attorneys –– reversing course from their Petition’s
demand for an order awarding restitution as to all of the many victims of the defendants’ fraud
(see, e.g., Dkt. 438 at 2-3/23) –– now argue that the Court should award restitution only to their
seven clients, even if it would be impracticable to identify and award restitution to the full universe
of victims (see Dkt. 455 at 27-31/40). Judge McKenna of this Court rejected the same argument
in United States v. McQuillan, No. 07 Cr. 17 (LMM), 2007 WL 2827850 (S.D.N.Y. 2007). In that
securities fraud prosecution of a senior officer of a publicly traded company for deceiving investors
into buying shares offered by the company, private attorneys for two alleged victims of the
defendant’s fraud intervened to seek restitution in excess of $5 million for losses that their clients
suffered by purchasing shares at artificially inflated prices during the fraud and selling the shares
after their prices fell in response to company disclosures revealing the fraud. Id. at *1. Judge
McKenna denied the private attorneys’ demand for restitution to their clients because their clients
were only two of many potential investors who might have been victimized by the defendant’s
fraud, because “[i]t would not be appropriate to award restitution to [their clients], sophisticated
investors with counsel, without attempting to locate and award restitution pro rata to the majority
          Case 1:18-cr-00340-LGS Document 459 Filed 03/01/21 Page 2 of 5

                                                                                                 Page 2


of the purchasers in the offering” (id. at *2), and because doing so was impracticable in that case
such that any “attempt to include in defendant’s sentence a restitution order would complicate or
prolong the sentencing process to a degree that any need to provide restitution to [their clients]
[was] outweighed by the burden on the sentencing process” (id.). For the same reasons, this Court
should reject the Plaintiffs’ Attorneys’ attempt to secure a restitution award for their clients, from
the finite financial resources of the defendants, through a restitution process that would risk
unfairly prioritizing recoveries for their seven clients over thousands of other victims in this case.

         As purported support for their argument to the contrary, the Plaintiffs’ Attorneys cite
several cases in their Reply (see Dkt. 455 at 13, 27-31/40) that are either inapposite or affirmatively
contradict their position. For example, the Plaintiffs’ Attorneys cite out-of-context dicta from
United States v. Grimes, 173 F.3d 634 (7th Cir. 1999) and United States v. Adetiloye, 716 F.3d
1030 (8th Cir. 2013) as alleged support for their claim that the applicable restitution statute does
not require losses for every potential victim to be identified for an order of restitution to be entered
(see Dkt. 455 at 13, 28-29/40). Yet, both of those appellate decisions vacated district court orders
awarding restitution to incomplete lists of fraud victims because the district courts had failed to
engage in sufficient efforts identify all of the victims entitled to restitution or calculate their
respective losses for restitution before entering those orders, and thus both decisions refute that
claim. See Grimes, 173 F.3d at 638-39 (holding that district court exceeded its authority when it
ordered restitution to an incomplete list of fraud victims based on an estimate of their total losses,
“even though this is a case in which at the time of (prison) sentencing so many victims remained
unidentified”); Adetiloye, 716 F.3d at 1035, 1038-40 (vacating district court’s order awarding
restitution to only three of many fraud victims, even though there was insufficient proof at the time
of sentencing of the other victims’ losses for restitution; “the district court should have postponed
the restitution proceedings to allow for the gathering and presentation of additional evidence”).
The remaining cases cited by the Plaintiffs’ Attorneys’ Reply (see Dkt. 455 at 13, 27-31/40) are
also unhelpful at best (or affirmatively harmful at worst) to their position in this regard. 1



1
  The Plaintiffs’ Attorneys’ belated attempt in their Reply (see Dkt. 455 at 27-28/40) to distinguish
In re W.R. Huff Asset Mgmt. Co., 409 F.3d 555, 563 (2d Cir. 2005) also fails. That and another
Second Circuit decision (see Dkt. 445 at 31-31, 37-38 (discussing W.R.Huff and United States v.
Reifler, 446 F.3d 65, 136 (2d Cir. 2006))) that the Plaintiffs’ Attorneys failed to cite in their Petition
squarely affirm the broad discretion afforded to district courts under 18 U.S.C. § 3663A(c)(3) to
forgo restitution as impracticable in complex multi-victim securities fraud cases such as this one.
The main cases cited by the Plaintiffs’ Attorneys –– United States v. Gushlak, 728 F.3d 184 (2d
Cir. 2013) and United States v. Catoggio, 326 F.3d 323 (2d Cir. 2003) –– are not to the contrary.
Both decisions confirmed district courts’ considerable discretion to decline restitution under §
3663A(c)(3). See Catoggio, 326 F.3d at 328; Gushlak, 728 F.3d at 192. In those two cases, where
there was apparently insufficient forfeiture proceeds to fund a remission program, the district
courts exercised their discretion to order restitution to victims despite the resulting burdens and
protracted delays. See Catoggio, 326 F.3d 323, 324-30, 328 n.4 (vacating district court restitution
order and remanding after 20 months of contested restitution proceedings); Gushlak, 728 F.3d at
188-90 (district court restitution proceedings took 18 months and required rulings on four
restitution submissions). It would be unnecessary and imprudent to go through such burdensome
         Case 1:18-cr-00340-LGS Document 459 Filed 03/01/21 Page 3 of 5

                                                                                                Page 3


         Second, despite the Plaintiffs’ Attorneys’ prior representations to this Court that this case
falls within the category of complex multi-victim fraud cases where a sentencing court should
“declin[e] to fashion a post-conviction order of restitution” because imposing one “would severely
complicate and prolong the sentencing process” (Dkt. 211-1 at 9/14 (Plaintiffs’ Attorneys’ italics)
(citation and quotation marks omitted)), the Plaintiffs’ Attorneys now claim in their Reply that “as
between restitution and the Government’s proposed forfeiture and potential remission process,
restitution is the clearly superior (and mandatory) option that would provide a path to genuine
recovery for themselves” and other potential victims of the defendants’ fraud (Dkt. 455 at 9/40).
This new claim fails. As illustrated by the Plaintiffs’ Attorneys’ inability to collect on their clients’
default judgments against Centra Tech, Inc., the defendants have limited assets with which to pay
any award of restitution. The only significant assets available to provide any meaningful
compensation to eligible victims of the defendants’ fraud are the $33 million in funds that the
Government seized pursuant to judicially authorized warrants and defendant Sharma agreed, after
extensive litigation, to forfeit to the Government. Because district courts cannot order the
Government to apply forfeited funds to pay down a defendant’s restitution obligations, 2 attempting
to identify and award restitution to all of the many victims in this case as part of the criminal
sentencing and restitution process is unlikely to result in any compensation to victims beyond what
they would otherwise receive through the process of forfeiture and remission. It will, however,
impose extraordinary burdens on this Court, the Probation Department, and the Government that
will unduly complicate and delay the resolution of this case (see Dkt. 445 at 35-38/50) for no
practical benefit to victims. The forfeiture and remission process, in contrast, would permit the
Department of Justice to use the pool of $33 million in forfeited funds to hire a suitable claims
administrator to oversee the process of notifying potential victims, reviewing the flood of
anticipated claims for remission, determining the validity of the claims, calculating the amounts to
disburse on valid claims, and disbursing funds to eligible victims. (See Dkt. 445 at 20, 36, 48-
49/50). If that process were conducted through the criminal restitution process, the Court would
have to oversee analogous efforts by the Probation Department and the Government that would

restitution proceedings here, where the Government has secured $33 million in forfeited fraud
proceeds that will be used to fund a remission program to compensate victims.
2
  Because forfeited assets are property of the Government under applicable forfeiture statutes,
courts and defendants lack authority to use them to satisfy a defendant’s criminal debts, including
fines and restitution obligations. See, e.g., United States v. Trotter, 912 F.2d 964, 966 (8th Cir.
1990). The Attorney General has sole authority to control the disposition of forfeited funds under
applicable forfeiture statutes. See United States v. Pescatore, 637 F.3d 128, 137-38 (2d Cir.
2011). District courts do not have authority to reduce mandated criminal forfeiture to satisfy a
defendant’s restitution obligation. See United States v. Bodouva, 853 F.3d 76, 78 (2d Cir. 2017).
As such, the cases cited by the Plaintiffs’ Attorneys’ Reply in which district courts required
payments made by defendants (using assets owned by the defendants) be first directed toward their
outstanding restitution obligations before any forfeiture obligations do not apply. (See Dkt. 455 at
23/40 (citing inapposite cases)). Here, the funds in question were forfeitable to the Government
when defendant Sharma committed the fraud in this case, were seized from Sharma based on
determinations by federal magistrate judges that there was sufficient cause to believe that those
funds represented fraud proceeds subject to forfeiture to the Government, and Sharma has since
forfeited those funds to the Government. Therefore, any judicial order directing Sharma to use his
assets to pay restitution therefore could not reach those funds, which belong to the Government.
         Case 1:18-cr-00340-LGS Document 459 Filed 03/01/21 Page 4 of 5

                                                                                               Page 4


likely take years to complete and the Court would have to resolve an avalanche of litigation
challenges arising from inevitable disputes as to the eligibility of restitution claimants or the
calculation of their losses for restitution (see 18 U.S.C. § 3664(e) (“[a]ny dispute as to the proper
amount or type of restitution shall be resolved by the court”)). (See Dkt. 445 at 35-6/50).

        Third, in a baseless attempt to persuade the Court that only a “small fraction” of the assets
forfeited to the Government will be used to compensate victims pursuant to a remission program,
the Plaintiffs’ Attorneys argue misleadingly in their Reply that “from 2014 through 2016,
payments from the [Department of Justice’s Asset Forfeiture Fund (‘AFF’)] to victims accounted
for just 15% of the AFF’s expenditures.” (See Dkt. 455 at 17-18/40). The Plaintiffs’ Attorneys
fail to disclose, however, that the AFF is composed, in significant part, of forfeited assets from
non-victim offenses such as forfeited narcotics trafficking proceeds, and thus the statistics cited by
the Plaintiffs’ Attorneys are irrelevant to the disposition of forfeited assets in any particular case
with victims, such as this one.

         Fourth, the Plaintiffs’ Attorneys seek belatedly and ineffectively to cure the fatal flaw in
the Petition that their clients lack standing to assert an interest in the 100,000 Ether units seized by
the Government and forfeited by defendant Sharma (the “Seized Ether Units”). The Plaintiffs’
Attorneys seek to obscure this deficiency by claiming in conclusory fashion in the Reply that their
clients’ “specific interest in the Seized Ether Units is indelibly recorded on the Ethereum
blockchain.” (See Dkt. 455 at 35/40). As an initial matter, it is well established that a “claim that
is asserted in a brief but not in a pleading is not a properly pleaded claim, and the court will not
deem the pleading amended by the brief.” Marlin v. City of New York, No. 15 Civ. 2235, 2016
WL 4939371, at *17 (S.D.N.Y. 2016). 3 The requirement that allegations be made in the pleading
itself is paramount in a forfeiture proceeding, where the statute specifically requires the petition to
be filed “under penalty of perjury.” See 21 U.S.C. § 853(n)(3); see also United States v. Speed
Joyeros, S.A., 410 F. Supp. 2d 121, 124 (E.D.N.Y. 2006) (requiring the claimant to sign under
penalty of perjury serves the Government’s legitimate interest in protecting forfeited assets). In
short, the Plaintiffs’ Attorneys bore the burden to plead sufficient facts in the Petition to support
their clients’ claims and for their clients to swear to the truth of such factual pleadings under
penalty of perjury, and the Court should not excuse their failure to do so.

        Even if the Court were to entertain the Plaintiffs’ Attorneys’ belated attempt to rectify their
failure to establish standing, the conclusory claims in the Reply still fall far short of the sort of
allegations required to set forth a cognizable legal interest in the Seized Ether Units. For example,
the Plaintiffs’ Attorneys fail to submit or identify any specific blockchain or other records showing
that specific Seized Ether Units are attributable to their clients as opposed to others among the
thousands of the defendants’ victims whose cryptocurrency funds were taken by fraud, routed to a
number of different digital wallets (including but not limited to the wallet that contained the Seized
Ether Units), and commingled with other assets. The Plaintiffs’ Attorneys’ reliance on United
States v. Egan, 811 F. Supp. 2d 829 (S.D.N.Y. 2011) is misplaced, as there, the claimants alleged,
among other things, that “specific, identifiable portions of [funds seized by the government] . . .
had not yet been commingled . . . at the time that [the] funds were seized” (id. at 839), an assertion

3
 The Government’s motion to dismiss the Petition is treated like a motion to dismiss under Federal
Rule of Civil Procedure 12(b). (See Dkt. 445 at 43/50 (collecting authorities)).
         Case 1:18-cr-00340-LGS Document 459 Filed 03/01/21 Page 5 of 5

                                                                                                Page 5


that the Plaintiffs’ Attorneys do not, and cannot, make here. The Plaintiffs’ Attorneys also fail to
account for the fact that a significant portion of the assets their clients claim to have lost include
Bitcoin funds that by definition cannot be directly traced to the Seized Ether Units and Ether funds
provided to secondary market sellers of CTR tokens that also cannot be traced to the Seized Ether
Units. Lacking any specific evidence to trace particular Seized Ether Units to their clients’
investments, the Plaintiffs’ Attorneys are left to cite an unsworn assertion from a footnote in a brief
filed by the Centra Tech defendants in the parallel civil proceeding in the Southern District of
Florida suggesting that as a general matter, investments in the form of Bitcoin were converted to
Ether and transferred to the relevant digital wallet. 4 This type of generalized and conclusory
assertion is simply insufficient to confer standing under the forfeiture statute. See, e.g., United
States v. Castle, No. 18 Cr. 531 (KMK), 2020 WL 4059808, at *3 (S.D.N.Y. 2020) (dismissing
petition where the petitioner failed to provide sufficient detail to plausibly allege his interest in the
forfeited funds); United States v. Patel, No. 16 Cr. 85402, 2019 WL 3216654, at *4 (E.D.N.Y.
2019) (same); United States v. Raniere, No. 18 Cr. 204, 2020 WL 264958, at *2 (E.D.N.Y. 2020)
(same). Aside from their conclusory assertions about the potential flow of their clients’
cryptocurrency funds, the only evidence that the Plaintiffs’ Attorneys point to is the
“Government’s own repeated representations regarding the source of the funds” in the relevant
wallet. (See Dkt. 455 at 35/40). Yet none of the Government’s representations purport to trace
the specific cryptocurrency funds invested by the Plaintiffs’ Attorneys’ clients to specific Seized
Ether Units; rather, those representations concern the flow of investor funds generally, and the fact
that the Seized Ether Units were comprised of funds from investors writ large does not enable the
Plaintiffs’ Attorneys to assert a legal interest with respect to any specific Seized Ether Units, as
necessary to state a viable claim under the forfeiture statute.

        For these reasons and those set forth in the Government’s opposition to the Petition, the
Petition should be dismissed without a hearing, and the Plaintiffs’ Attorneys should not be
permitted to elevate their clients’ interests above those of similarly situated victims of the
defendants’ fraud. Instead, the appropriate solution is the remission process under which the
Government will distribute forfeited proceeds equitably on a pro rata basis to all eligible victims.

                                                Respectfully submitted,

                                                ILAN T. GRAFF
                                                Attorney for the United States
                                                Acting Under 28 U.S.C. § 515

                                            by: _/s/ ________________________________
                                                Samson Enzer / Negar Tekeei / Daniel Loss
                                                Assistant United States Attorneys
                                                212-637-2342 / -2482 / -6527
cc: All counsel of record



4
 The Reply (Dkt. 455 at 17-18/40) quotes from footnote 2 at page 2 of a filing in the parallel
Florida litigation, but erroneously attributes that quote to footnote 3 at page 3 of that filing.
